Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 19, 2022

                                      No. 04-21-00442-CV

                           IN THE INTEREST OF M.K.T., a child

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02181
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating parental rights. The
disposition of this appeal is governed by the standards set forth in Rule 6.2 of the Texas Rules of
Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal must be brought to
final disposition within 180 days of the date the notice of appeal is filed. Id. Appellant filed a
notice of appeal on October 12, 2021. All appellees’ briefs originally were due to be filed
on January 18, 2022.
        On January 18, 2022, appellee-intervenors filed a motion requesting an extension
of twenty days in which to file their appellees’ brief. The motion is GRANTED and appellee-
intervenors’ brief is due no later than February 7, 2022. Further requests for an extension of
time are disfavored.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court